EXHIBIT 10.1
 
DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH
60 Wall Street
New York, New York  10005
 
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, New York  10005
UBS LOAN FINANCE LLC
299 Park Avenue
New York, New York 10171
 
 
UBS SECURITIES LLC
299 Park Avenue
New York, New York 10171



 
March 6, 2011
 
James River Coal Company
901 E. Byrd Street, Suite 1600
Richmond, Virginia  23219
Attention:  Peter T. Socha
 
James River Coal Company
$375.0 million Senior Bridge Facility
Commitment Letter
 
Ladies and Gentlemen:
 
You have advised each of Deutsche Bank AG Cayman Islands Branch (“DBCI”),
Deutsche Bank Securities Inc. (“DBSI” and, together with DBCI, “DB”), UBS Loan
Finance LLC (“UBSLF” and, together with DBCI, the “Committing Parties”) and UBS
Securities LLC (“UBSS” and, together with UBSLF, “UBS”; UBS, together with DB,
the “Agents”, “we” or “us”) that you intend to consummate the Transaction (such
term and each other capitalized term used but not defined herein having the
meaning assigned to such term in the Transaction Description attached hereto as
Exhibit A, the Senior Bridge Facility Term Sheet referred to below or the
Summary of Additional Conditions Precedent attached hereto as Exhibit C).
 
 
1.
Commitments.

 
In connection with the foregoing, (i) DBCI is pleased to advise you of its
commitment to provide 50% of the principal amount of the Senior Bridge Facility
and (ii) UBSLF is pleased to advise you of its commitment to provide 50% of the
principal amount of the Senior Bridge Facility, in each case upon the terms and
subject to the conditions set forth or referred to in this commitment letter
(together with the exhibits and annexes attached hereto, this “Commitment
Letter”) and in the Summary of Principal Terms and Conditions attached hereto as
Exhibit B (the “Senior Bridge Facility Term Sheet”).
 
Each Committing Party’s commitment hereunder shall be several and not joint.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Titles and Roles.

 
You hereby appoint (a) DBSI and UBSS to act, and each of DBSI and UBSS hereby
agrees to act, as joint book running managers and joint lead arrangers for the
Senior Bridge Facility (in such capacity, the “Joint Lead Arrangers”), (b) DBCI
to act, and DBCI hereby agrees to act, as sole administrative agent for the
Senior Bridge Facility and (c) UBSS to act, and UBSS hereby agrees to act, as
sole syndication agent for the Senior Bridge Facility, in each case upon the
terms and subject to the conditions set forth or referred to in this Commitment
Letter.  Each of DBSI, UBSS and DBCI will perform the duties and exercise the
authority customarily performed and exercised by it in the foregoing roles.
 
It is agreed that DB will have “left” placement and UBS will have “right”
placement in any and all marketing materials or other documentation used in
connection with the Senior Bridge Facility and DB shall hold the leading role
and responsibilities conventionally associated with such “left” placement.
 
In connection with the syndication of the Senior Bridge Facility, at the Joint
Lead Arrangers’ option, DBCI, DBSI, UBSLF, UBSS and/or one or more affiliates
thereof may also be designated as “Documentation Agent” or such other titles as
may be deemed appropriate or desirable by the Joint Lead Arrangers.  In
addition, the Joint Lead Arrangers shall have the right (in consultation with
you) to award one or more of the roles or titles described above, or such other
titles as may be determined by the Joint Lead Arrangers, to one or more other
Bridge Lenders or affiliates thereof, in each case as determined by the Joint
Lead Arrangers in their sole discretion.  You agree that, except as contemplated
above, no other agents, co-agents or arrangers will be appointed, no other
titles will be awarded and no compensation (other than that expressly
contemplated by the Commitment Letter and the Fee Letter referred to below) will
be paid in connection with the Senior Bridge Facility unless you and we shall so
agree.
 
 
3.
Syndication.

 
We reserve the right, prior to and/or after the execution of definitive
documentation for the Senior Bridge Facility (the “Senior Bridge Loan
Documents”), to syndicate all or a portion of our commitments with respect to
the Senior Bridge Facility to a group of banks, financial institutions and other
lenders (together with DBCI and UBSLF, the “Bridge Lenders”) identified by us in
consultation with you pursuant to a syndication to be managed exclusively by the
Joint Lead Arrangers; provided, however, that our several commitments hereunder
to provide the Senior Bridge Facility and the closing of the Senior Bridge
Facility are not subject to the completion of any such syndication.  All aspects
of the syndication of the Senior Bridge Facility, including, without limitation,
timing, potential syndicate members to be approached, titles, allocations and
division of fees, shall be determined by (and coordinated through) the Joint
Lead Arrangers in consultation with you.  You agree that, upon delivery to DB or
UBS by another Bridge Lender (which is a reputable fund, financial institution
or other entity) of a commitment letter for all or a portion of the Senior
Bridge Facility containing terms no less favorable in any material respect to
you and your subsidiaries than the terms hereof, each of DBCI and UBSLF shall be
fully relieved of a pro rata portion of its obligations hereunder to the extent
of the commitments set forth in such commitment letter.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
We intend to commence our syndication efforts with respect to the Senior Bridge
Facility promptly upon your execution and delivery to us of this Commitment
Letter, and you agree actively to assist us in completing a syndication that is
reasonably satisfactory to us.  Such assistance shall include (a) your using
commercially reasonable efforts to ensure that any syndication efforts benefit
materially from your and the Acquired Business’ existing lending and investment
banking relationships, (b) direct contact between your senior management,
representatives and advisors (and your using commercially reasonable efforts to
cause direct contact between senior management, representatives and advisors of
the Acquired Business) on the one hand and the proposed Bridge Lenders and
rating agencies identified by the Joint Lead Arrangers on the other hand, at
times and places reasonably requested by the Joint Lead Arrangers, (c)
assistance by you (and your using commercially reasonable efforts to cause the
assistance by the Acquired Business) in the prompt preparation of a Confidential
Information Memorandum for the Senior Bridge Facility and other marketing
materials and information reasonably deemed necessary by the Joint Lead
Arrangers to complete a Successful Syndication (as defined in the Fee Letter
referred to below) of the Senior Bridge Facility (collectively, the “Information
Materials”) for delivery to potential syndicate members and participants within
20 days after the date hereof, including, without limitation, estimates,
forecasts, projections and other forward-looking financial information regarding
the future performance of you and your subsidiaries, including the Acquired
Business (collectively, the “Projections”) and the following selected financial
information for the Acquired Business, on a consolidated basis and a segmented
basis (to the extent such segmented information is available), for and as of the
end of each of the last three fiscal years of the Acquired Business:  revenue,
net income, EBITDA (adjusted as appropriate), capital expenditures, cash flows
from operations, total assets and total debt, (d) the hosting, with the Joint
Lead Arrangers, of one or more meetings with prospective Bridge Lenders, and (e)
your using commercially reasonable efforts to obtain, as promptly as reasonably
practicable after the date hereof, ratings from each of Standard & Poor’s
Ratings Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) as
described on Exhibit C hereto.  You further agree, at the request of the Joint
Lead Arrangers, to assist in the preparation of a version of the Information
Materials to be used in connection with the syndication of the Senior Bridge
Facility, consisting exclusively of information and documentation that is either
(i) publicly available or (ii) not material with respect to you, your
subsidiaries, the Acquired Business or any of their respective securities for
purposes of foreign, United States Federal and state securities laws (all such
information and documentation being “Public Lender Information” and with any
information and documentation that is not Public Lender Information being
referred to herein as “Private Lender Information”).  You agree that each
document to be disseminated by an Agent to any Bridge Lender in connection with
the Senior Bridge Facility will be identified by you as either (i) containing
Private Lender Information (such Bridge Lenders who receive Private Lender
Information, “Private Lenders” and all other Bridge Lenders, “Public Lenders”)
or (ii) containing solely Public Lender Information.   In addition, you shall
identify Public Lender Information by clearly and conspicuously marking the same
as “PUBLIC”.  Before distribution of any Information Materials (a) to
prospective Private Lenders, you shall provide us with a customary letter
authorizing the dissemination of the Private Lender Information and (b) to
prospective Public Lenders, you shall provide us with a customary letter
authorizing the dissemination of the Public Lender Information and confirming
the absence of Private Lender Information therefrom.  In addition, you agree
that the Joint Lead Arrangers on your behalf may distribute the following
documents to all prospective Bridge Lenders, unless you advise the Joint Lead
Arrangers in writing promptly prior to their intended distributions that such
material should only be distributed to prospective Private Lenders:  (a)
administrative materials for prospective Bridge Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the terms of the Senior Bridge Facility and (c) other materials intended for
prospective Bridge Lenders after the initial distribution of the Information
Materials, including drafts and final versions of definitive documents with
respect to the Senior Bridge Facility.  If you advise us that any of the
foregoing items should be distributed only to Private Lenders, then the Joint
Lead Arrangers will not distribute such materials to Public Lenders without
further discussions with you.  You agree (whether or not any Information
Materials are marked “PUBLIC”) that Information Materials made available to
prospective Public Lenders in accordance with this Commitment Letter shall not
contain Private Lender Information.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
You hereby agree that prior to the Successful Syndication of the Senior Bridge
Facility neither you nor anyone on your behalf shall announce, offer, place or
arrange any debt, equity and/or convertible or equity-linked securities or
commercial bank or other credit facilities (including refinancings and renewals
of debt but excluding (a) the Senior Notes, the Convertible Senior Notes, the
Common Stock or other debt, equity and/or convertible or equity-linked
securities offered through the Joint Lead Arrangers or their respective
affiliates and the Senior Bridge Facility) by or on behalf of you or any of your
subsidiaries (including the Acquired Business), and (b) any amendment,
restatement, renewal, refinancing or replacement of the Existing Credit
Facility, including any increase in the amount of such credit facility up to
$175.0 million, prior to, on or after the Closing Date.
 
 
4.
Information.

 
You represent, warrant and covenant that (a)(i) no written information which has
been or is hereafter furnished by you or on your behalf in connection with the
transactions contemplated hereby (other than the Projections) and (ii) no other
information given at information meetings for potential syndicate members and
supplied or approved by you or on your behalf (other than the Projections) (such
written information and other information being referred to herein collectively
as the “Information”) taken as a whole contained (or, in the case of Information
furnished after the date hereof, will contain), as of the time it was (or
hereafter is) furnished, any material misstatement of fact or omitted (or will
omit) as of such time to state any material fact necessary to make the
statements therein taken as a whole not misleading, in the light of the
circumstances under which they were (or hereafter are) made and (b) the
Projections that have been or will be made available to the Joint Lead Arrangers
by you or any of your representatives have been or will be prepared in good
faith based upon assumptions that you believe to be reasonable at the time made
and at the time such Projections are made available to the Joint Lead Arrangers,
it being recognized by the Bridge Lenders that such Projections are not to be
viewed as facts and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized.  You
agree that if at any time prior to the earlier of (i) the Successful Syndication
of the Senior Bridge Facility and (ii) 90 days after the execution of the Senior
Bridge Loan Documents any of the representations and warranties in the preceding
sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations and warranties were
being made, at such time, then you will promptly supplement the Information and
the Projections so that such representations will be correct in all material
respects under those circumstances.  You understand that, in arranging and
syndicating the Senior Bridge Facility, we will be entitled to use and rely on
the Information and the Projections without responsibility for independent
verification thereof.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
5.
Conditions Precedent.

 
Each Agent’s commitment hereunder, and its agreement to perform the services
described herein, are subject to (a) there not occurring or becoming known to
such Agent since December 31, 2010 any Material Adverse Effect (as defined
below), (b) the Borrower having fully cooperated with the Joint Lead Arrangers
in the syndication of the Senior Bridge Facility and the sale of the Senior
Notes, Convertible Senior Notes and Common Stock, including, without limitation,
by promptly providing the Joint Lead Arrangers with all information reasonably
deemed necessary by them to successfully complete such syndication or sale, (c)
such Agent’s reasonable satisfaction that prior to the Successful Syndication of
the Senior Bridge Facility there shall be no announcement, offering, placement
or arrangement of any debt, equity and/or convertible or equity-linked
securities or commercial bank or other credit facilities (including refinancings
and renewals of debt but excluding (i) the Senior Notes, the Convertible Senior
Notes, the Common Stock and the Senior Bridge Facility, and (ii) any amendment,
restatement, renewal, refinancing or replacement of the Existing Credit
Facility, including any increase in the amount of such credit facility up to
$175.0 million, prior to, on or after the Closing Date) by or on behalf of the
Borrower or any of its subsidiaries (including the Acquired Business), and (d)
the other conditions set forth or referred to herein, in the Senior Bridge
Facility Term Sheet and in Exhibit C hereto.  For purposes of this paragraph,
“Material Adverse Effect” shall mean (i) any effect or change that, individually
or together with any other effect or change, is or would reasonably be expected
to be materially adverse to the business operations, properties, assets,
liabilities, results of operations or condition (financial or otherwise) of the
Acquired Business, taken as a whole; provided that none of the following shall
be deemed to constitute, and none of the following shall be taken into account
in determining whether there has been, a Material Adverse Effect:  (A) any
adverse change, event, development or effect arising from or relating to
(1) general business or economic conditions; (2) the steel or coal industry
generally, including, without limitation, a decline in prices or demand for coal
or steel, increases in costs of transportation and raw materials, and labor
shortages; (3) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States; (4) financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index); (5) changes in United States
generally accepted accounting principles; (6) changes in Laws, orders or other
binding directives issued by any Governmental Authority, including, without
limitation, changes in Environmental Laws or Occupational Health and Safety
Laws, in each case as defined in the Acquisition Agreement (in each of
clauses (1) through (6), only to the extent that such factor does not materially
disproportionately affect any of the entities constituting the Acquired Business
relative to their competitors in the steel or coal industry); or (7) the taking
of any action contemplated by the Acquisition Agreement and all certificates and
other documents executed and delivered at the closing of the Transaction;
(B) any existing event, occurrence or circumstances with respect to which the
Borrower has been provided information or knew or should have known; and (C) any
adverse change in or effect on the business of the Acquired Business that is
cured before the earlier of (x) the Closing Date and (y) the date on which the
Acquisition Agreement is terminated pursuant to Section 9.1 thereof;
provided that any failure to meet any financial or other projection or forecast
for any period shall not, in and of itself, constitute a Material Adverse
Effect; and (ii) any effect or change that would prevent the Borrower from
consummating in a timely manner the transactions contemplated by the Acquisition
Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
6.
Fees.

 
As consideration for each Committing Party’s commitment hereunder, and each
Agent’s agreement to perform the services described herein, you agree to pay to
each Agent the fees to which such Agent is entitled set forth in this Commitment
Letter and in the fee letter dated the date hereof and delivered herewith with
respect to the Senior Bridge Facility (the “Fee Letter”).
 
 
7.
Expenses; Indemnification.

 
To induce the Agents to issue this Commitment Letter and to proceed with the
Senior Bridge Loan Documents you hereby agree that all reasonable fees and
expenses (including the reasonable fees and expenses of counsel and consultants)
of each Agent and its affiliates arising in connection with the Senior Bridge
Facility and the preparation, negotiation, execution, delivery and enforcement
of this Commitment Letter, the Fee Letter and the Senior Bridge Loan Documents
(including in connection with our due diligence and syndication efforts) shall
be for your account (and that you shall from time to time upon request from such
Agent reimburse it and its affiliates for all such fees and expenses paid or
incurred by them), whether or not the Transaction is consummated or the Senior
Bridge Facility is made available or the Senior Bridge Loan Documents are
executed.  You further agree to indemnify and hold harmless each Agent and each
other agent or co-agent (if any) designated by the Agents with respect to the
Senior Bridge Facility (each, a “Co-Agent”), each Bridge Lender (including in
any event DBCI and UBSLF) and their respective affiliates and each director,
officer, employee, representative and agent thereof (each, an “Indemnified
Person”) from and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses
of any kind or nature whatsoever which may be incurred by or asserted against or
involve any Agent, any Co-Agent, any Bridge Lender or any other such Indemnified
Person as a result of or arising out of or in any way related to or resulting
from the Transaction (including the Senior Bridge Facility or any use made or
proposed to be made with the proceeds thereof), this Commitment Letter or the
Fee Letter and, upon demand, to pay and reimburse each Agent, each Co-Agent,
each Lender and each other Indemnified Person for any reasonable legal or other
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not any Agent, any Co-Agent,
any Lender or any other such Indemnified Person is a party to any action or
proceeding out of which any such expenses arise or such matter is initiated by a
third party or by you or any of your affiliates, equity holders or creditors);
provided, however, that you shall not have to indemnify any Indemnified Person
against any loss, claim, damage, expense or liability to the extent same
resulted from the gross negligence or willful misconduct of such Indemnified
Person (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).  Neither any Agent nor any other Indemnified Person
shall be responsible or liable to you or any other person or entity for (x) any
determination made by it pursuant to this Commitment Letter or the Fee Letter in
the absence of gross negligence or willful misconduct on the part of such Agent
or other Indemnified Person (as determined by a court of competent jurisdiction
in a final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages resulted from the gross negligence or willful misconduct
of such Indemnified Person (as determined by a court of competent jurisdiction
in a final and non-appealable judgment), or (z) any indirect, special,
exemplary, incidental, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) which may be
alleged or awarded as a result of this Commitment Letter, the Fee Letter or the
financing contemplated hereby.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
8.
Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

 
Each of the Agents reserves the right to employ the services of its affiliates
in providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to its affiliates certain fees payable to such Agent in such
manner as such Agent and its affiliates may agree in their sole discretion.  You
acknowledge that (i) each of the Agents may share with any of its affiliates,
and such affiliates may share with such Agent, any information related to the
Transaction, the Borrower and the Acquired Business (and your and its respective
subsidiaries and affiliates), or any of the matters contemplated hereby and
(ii)each of the Agents and its affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein or otherwise.  We will, however, not furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or our other relationships with you to
other companies (other than your affiliates).  You also acknowledge that we do
not have any obligation to use in connection with the transactions contemplated
by this Commitment Letter, or to furnish to you, confidential information
obtained by us from other companies.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that:  (i) the Senior Bridge Facility and any related arranging
or other services described in this Commitment Letter is an arm’s-length
commercial transaction between you and your affiliates, on the one hand, and the
Agents, on the other hand, (ii) the Agents have not provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, (iii) you
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby, (iv) each of the Agents has
been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for you or any of your
affiliates, shareholders, creditors or employees or any other party, (v) the
Agents have not assumed and will not assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any of the Agents has advised or is currently advising you or your
affiliates on other matters) and the Agents have no obligation to you or your
affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth in this Commitment Letter and (vi) the Agents
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and your affiliates’, and the
Agents have no obligation to disclose any of such interests to you or your
affiliates.  To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Agents or their respective
affiliates with respect to any breach or alleged breach of agency or fiduciary
duty on behalf of or in right of you, including your shareholders, employees or
creditors, in connection with any aspect of any transaction contemplated by this
Commitment Letter, and you hereby agree that we and our affiliates shall have no
liability (whether direct or indirect) to you in respect of such an agency or
fiduciary duty claim or to any person asserting such an agency or fiduciary duty
claim.
 
You further acknowledge that each of DBSI and UBSS is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services.  In the ordinary course of
business, any of DBSI, UBSS or their respective affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you, the Acquired Business and your and its respective
subsidiaries and other companies with which you, the Acquired Business or your
or its subsidiaries may have commercial or other relationships.  With respect to
any securities and/or financial instruments so held by DBSI, UBSS, any of their
respective affiliates or any of their respective customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
9.
Confidentiality.

 
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your affiliates’, officers, directors, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis or (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding (in which case you agree, to the extent permitted by applicable
law, to inform us promptly thereof) or regulatory review; provided that you may
disclose this Commitment Letter and the contents hereof (but you may not
disclose the Fee Letter or the contents thereof) (i) to the Acquired Business,
its affiliates and their respective officers, directors, employees, attorneys,
accountants and advisors, in each case who are directly involved in the
consideration of this matter and on a confidential and need-to-know basis
(provided that you also may disclose the “market flex” provisions of the Fee
Letter (subject to redactions satisfactory to the Agents) to such persons),
(ii) in any prospectus or other offering memorandum relating to the Senior
Notes, the Convertible Notes, the Common Stock or other debt, equity and/or
convertible or equity-linked securities offered through the Joint Lead Arrangers
or their respective affiliates, (iii) to any rating agencies and (iv) to
assignees or participants or potential assignees or participants of our
obligations under this Commitment Letter or the Senior Bridge Loan Documents,
provided, further that you may disclose the Senior Bridge Facility Term Sheet to
the administrative agent and lenders under the Existing Credit Facility
(together with their legal counsel and advisors) in connection with seeking
lender consent to the Senior Bridge Facility and the Transaction.
 
The Agents and their respective affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information (a)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process (in which case the Agents, to the extent permitted
by law, agree to inform you promptly thereof), (b) upon the request or demand of
any regulatory authority having jurisdiction over the Agents or any of their
respective affiliates, (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by the Agents or any of
their respective affiliates, (d) to the extent that such information is received
by the Agents from a third party that is not to their knowledge subject to
confidentiality obligations to you or the Acquired Business, (e) to the extent
that such information is independently developed by the Agents, (f) to the
Agents’ respective affiliates and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transaction and are informed of the
confidential nature of such information and agree or are otherwise obligated to
hold such information in confidence, (g) to potential Bridge Lenders,
participants or assignees or any potential counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower or any of its affiliates
or any of their respective obligations, in each case who agree (which may be
oral or pursuant to customary syndication practice) to be bound by the terms of
this paragraph (or language substantially similar to this paragraph), or (h) for
purposes of establishing a “due diligence” defense.  The Agents’ obligations
under this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the Senior Bridge Loan Documents upon the funding
of the Senior Bridge Facility.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
10.
Assignments; Etc.

 
This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you.  Each Agent may assign its commitment
hereunder to one or more prospective Bridge Lenders; provided that no Agent
shall be released from the portion of its commitment hereunder so assigned
except (a) where such assignee was approved by you in writing or (b) to the
extent such assignee funds the portion of the commitment assigned to it on the
Closing Date.  Any and all obligations of, and services to be provided by an
Agent hereunder (including, without limitation, the commitment of such Agent)
may be performed and any and all rights of the Agents hereunder may be exercised
by or through any of their respective affiliates or branches.
 
11.
Amendments; Governing Law; Etc.

 
This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent.  Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement.  Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic) transmission shall be effective as delivery of a
manually executed counterpart hereof or thereof, as the case may
be.  Section headings used herein and in the Fee Letter are for convenience of
reference only, are not part of this Commitment Letter or the Fee Letter, as the
case may be, and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter or the Fee Letter, as the
case may be.  You acknowledge that information and documents relating to the
Senior Bridge Facility may be transmitted through Intralinks, the internet,
email or similar electronic transmission systems, and that no Agent shall be
liable for any damages arising from the use by others of information or
documents transmitted in such manner, except to the extent any such damages
resulted from the gross negligence or willful misconduct of such Agent or other
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).  The Agents may, in consultation with you,
place customary advertisements in financial and other newspapers and periodicals
or on a home page or similar place for dissemination of customary information on
the Internet or worldwide web as they may choose, and circulate similar
promotional materials, after the closing of the Transaction in the form of a
“tombstone” or otherwise describing the names of the Borrower and its affiliates
(or any of them), and the amount, type and closing date of the transactions
contemplated hereby, all at the expense of the Agents.  This Commitment Letter,
the Fee Letter and the fee credit letter dated the date hereof among the
Borrower, DBSI and UBSS set forth the entire agreement between the parties
hereto as to the matters set forth herein and therein and supersede all prior
understandings, whether written or oral, between us with respect to the matters
herein and therein. Matters that are not covered or made clear in this
Commitment Letter or in Fee Letter are subject to mutual agreement of the
parties hereto. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT THE
SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION).
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
12.
Jurisdiction.

 
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding may be heard and determined only in such courts located within
New York County, provided, however, that any Agent shall be entitled to assert
jurisdiction over you and your property in any court in which jurisdiction may
be laid over you or your property, (b) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby in any New York State or Federal court, as the
case may be, (c) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court, and (d) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail or overnight courier
addressed to you at the address above shall be effective service of process
against you for any suit, action or proceeding brought in any such court.
 
13.
Waiver of Jury Trial.

 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
14.
Surviving Provisions.

 
The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive financing documentation shall
be executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments of the Agents hereunder and our agreements to perform
the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
titles and roles, confidentiality, clear market, the syndication of the Senior
Bridge Facility and the payment of annual agency fees to any Agent, shall
automatically terminate and be superseded by the definitive documentation
relating to the Senior Bridge Facility upon the funding thereunder and the
payment of all amounts owing at such time hereunder and under the Fee Letter.
 
15.
PATRIOT Act Notification.

 
Each Agent hereby notifies you that pursuant to the requirements of the USA
PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177 (signed into law
March 9, 2009) (as amended from time to time, the “PATRIOT Act”), such Agent is
required to obtain, verify and record information that identifies the Borrower
and any other borrowers or guarantors under the Senior Bridge Facility, which
information includes the name, address, tax identification number and other
information regarding the Borrower and such other borrowers or guarantors that
will allow such Agent to identify the Borrower and such other borrowers or
guarantors in accordance with the PATRIOT Act.  This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to each
Agent and each Lender.
 
16.
Termination and Acceptance.

 
Each Agent’s commitments with respect to the Senior Bridge Facility as set forth
above, and each Agent’s agreements to perform the services described herein,
will automatically terminate (without further action or notice and without
further obligation to you) on the first to occur of (i) 5:00 p.m., New York City
time, on September 1, 2011, unless on or prior to such time the Transaction has
been consummated, (ii) the date of the issuance of the Senior Notes, Convertible
Senior Notes and Common Stock (in escrow or otherwise) for an aggregate issuance
price of at least $375.0 million in lieu of a borrowing under the Senior Bridge
Facility, (iii) unless the Acquisition Agreement is not terminated in connection
therewith, the acceptance by the Acquired Business or any of its affiliates of
an offer for all or any substantial part of the capital stock or property and
assets of the Acquired Business other than as part of the Transaction or (iv)
any time after the execution of the Acquisition Agreement and prior to the
consummation of the Transaction, the date of the termination of the Acquisition
Agreement (other than with respect to ongoing indemnities, confidentiality
provisions and similar provisions).  Before such date, each Agent may terminate
its commitments hereunder if you breach any material provision of this
Commitment Letter or the Fee Letter.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on March 7, 2011.  The commitments of each
Agent hereunder, and the Agents’ agreements to perform the services described
herein, will expire automatically (and without further action or notice and
without further obligation to you) at such time in the event that we have not
received such executed counterparts in accordance with the immediately preceding
sentence.
 
[Remainder of this page intentionally left blank]
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
We are pleased to have been given the opportunity to assist you in connection
with this important financing.
 

 
Very truly yours,
     
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
             
By:
/s/ Calli S. Hayes 
Name: Calli S. Hayes
Title: Managing Director
             
By:
/s/ David J. Bell 
Name: David J. Bell
Title: Managing Director
             
DEUTSCHE BANK SECURITIES INC.
             
By:
/s/ David Lynch 
Name: David Lynch
Title: Managing Director
             
By:
/s/ Edwin Roland 
Name: Edwin Roland
Title: Managing Director
   

 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 

         
UBS LOAN FINANCE LLC
             
By:
/s/ James Boland 
Name: James Boland
Title: Managing Director
             
By:
/s/ Warren Jervey 
Name: Warren Jervey
Title: Executive Director and Counsel, Region Americas Legal
             
UBS SECURITIES LLC
             
By:
/s/ James Boland 
Name: James Boland
Title: Managing Director
             
By:
/s/ Warren Jervey 
Name: Warren Jervey
Title: Executive Director and Counsel, Region Americas Legal

 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Accepted and agreed to as of
the date first above written:
 
JAMES RIVER COAL COMPANY
 
 
By:
/s/ Peter T. Socha

 
Name: Peter T. Socha

 
Title: Chairman and Chief Executive Officer

 



 
- 16 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
James River Coal Company
$375.0 million Senior Bridge Facility
 
Transaction Description
 
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the commitment letter to which this Exhibit A
is attached.
 
James River Coal Company, a Virginia corporation (“you”), intends to (i)
directly or indirectly, acquire (the “Acquisition”) all of the equity interests
of International Resource Partners LP and its subsidiaries (collectively, the
“Acquired Business”) for a cash purchase price not to exceed $475.0 million (as
adjusted in accordance with the Acquisition Agreement) from Lightfoot Capital
Partners, LP, Kayne Energy Development Company, Tortoise Capital Resources
Corp., International Industries, Inc. and International Resource Partners GP
LLC.
 
The sources of funds needed to effect the Acquisition and to pay all fees and
expenses incurred in connection with the Transaction (not to exceed $21.5
million) (the “Transaction Costs”) shall be provided solely through:
 
(i)      cash on hand and/or borrowings under your existing senior secured
revolving credit facility (as the same may be amended, restated, renewed,
refinanced or replaced, including any increase in the amount of such credit
facility up to $175.0 million, on or after the date hereof, the “Existing Credit
Facility”); and
 
(ii)      either (x) the issuance and sale by you of up to $460.0 million in
aggregate principal amount or issuance price of unsecured senior notes (the
“Senior Notes”), convertible senior notes (the “Convertible Senior Notes”)
and/or common stock (the “Common Stock”) in public offerings or in Rule 144A or
other private placements or (y) if and to the extent that you do not issue
Senior Notes, Convertible Senior Notes and/or Common Stock in an aggregate
principal amount or issuance price of at least $375.0 million on or prior to the
Closing Date, the incurrence of senior secured second lien loans in an aggregate
principal amount equal to the remainder of $375.0 million less the aggregate
principal amount or issuance price of Senior Notes, Convertible Senior Notes
and/or Common Stock issued pursuant to the immediately preceding clause (x) on
or prior to the Closing Date (the “Senior Bridge Loans”) from one or more
lenders under a new senior secured second lien bridge facility (the “Senior
Bridge Facility”).
 
The date on which the Acquisition is consummated and the borrowing is made under
the Senior Bridge Facility (or in lieu of borrowing under the Senior Bridge
Facility, the issuance of the Senior Notes, the Convertible Senior Notes and/or
the Common Stock) is referred to herein as the “Closing Date”.
 
The transactions described above are collectively referred to herein as the
“Transaction”.
 
 
A - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
James River Coal Company
$375.0 million Senior Bridge Facility
Summary of Principal Terms and Conditions1
 
Borrower:
James River Coal Company, a Virginia corporation (the “Borrower”).

 
Administrative Agent and
 

Syndication Agent:
DBCI will act as sole administrative agent (in such capacity, the
“Administrative Agent”) and UBSS will act as sole syndication agent (the
“Syndication Agent”) for a syndicate of banks, financial institutions and other
lenders (together with DBCI and UBSLF, the “Bridge Lenders”), and in each case
will perform the duties customarily associated with such role.

 
Collateral Agent:
A bank or financial institution reasonably acceptable to the Joint Lead
Arrangers will act as sole collateral agent (the “Collateral Agent”) for the
Bridge Lenders and will perform the duties customarily associated with such
role.

 
 
Joint Lead Arrangers and

Book-Running Managers:
DBSI and UBSS will act as joint lead arrangers and joint book-running managers
for the Senior Bridge Facility (the “Joint Lead Arrangers”), and will perform
the duties customarily associated with such roles.

 
Senior Bridge Facility:
Senior secured second lien bridge loans in an aggregate principal amount of up
to $375.0 million (the “Senior Bridge Loans”).



Purpose:
The proceeds of the Senior Bridge Loans will be used by the Borrower on the
Closing Date, together with the proceeds of any Senior Notes, Convertible Senior
Notes and Common Stock issued on or prior to the Closing Date and cash on hand
and/or borrowings under the Existing Credit Facility, to (a) finance the
Acquisition and (b) pay the Transaction Costs.

 

--------------------------------------------------------------------------------

 
1
All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached.

 
 
 
B - 1

--------------------------------------------------------------------------------

 
 
Availability:
The full amount of the Senior Bridge Facility must be drawn in a single drawing
on the Closing Date.  Amounts borrowed under the Senior Bridge Facility that are
repaid or prepaid may not be reborrowed.

 
Guarantees:
Each existing and subsequently acquired or organized borrower (other than the
Borrower) or guarantor under the Existing Credit Facility will guarantee (the
“Guarantees”) the Senior Bridge Loans on a senior basis.

 
Security:
All amounts owing under the Senior Bridge Facility (and all obligations under
the Guarantees) will be secured by a second priority perfected security interest
in all assets that constitute collateral under the Existing Credit Facility (the
“Collateral”).

 
 
All documentation evidencing the security interests required pursuant to the
immediately preceding paragraph (collectively, the “Security Documents”) shall
be in the form applicable to the Existing Credit Facility and shall effectively
create second priority security interests (subject only to the first priority
security interests under the Existing Credit Facility) in the assets purported
to be covered thereby.  The lien priority, relative rights and other creditors’
rights issues in respect of the Existing Credit Facility, the Senior Bridge
Facility and the Existing Senior Notes (which shall be secured on an equal and
ratable basis with the Senior Bridge Facility to the extent required pursuant to
the terms of the indenture governing the Existing Senior Notes) will be set
forth in a customary intercreditor agreement, which will include, among other
standard provisions, customary standstill provisions for second lien debt (the
“Intercreditor Agreement”).

 
Interest Rates:
The Senior Bridge Loans shall bear interest, reset monthly, at the rate of (a)
in the event that the Liquidity Threshold is satisfied, three-month LIBOR (or,
if greater, 1.50%) plus 6.50% per annum, or (b) in the event that the Liquidity
Threshold is not satisfied, three-month LIBOR (or, if greater, 1.50%) plus 8.00%
per annum.  The spread over LIBOR determined in accordance with the immediately
preceding sentence shall automatically increase by (i) 1.00% per annum on the
day that is 90 days after the Closing Date and (ii) 0.50% per annum at the end
of each subsequent period of 90 days; provided, however, that the interest rate
determined in accordance with the foregoing shall not exceed the then applicable
Cap (as defined in the Fee Letter).  The interest rate determined in accordance
with this paragraph is referred to as the “Interest Rate”.

 
 
B - 2

--------------------------------------------------------------------------------

 
 
 
The “Liquidity Threshold” shall be satisfied if, on the Closing Date, the
Borrower and its subsidiaries (including any subsidiaries acquired as part of
the Acquisition), on a consolidated basis after giving pro forma effect to the
Transaction, would have no less than $150.0 million of (x) cash on hand
(including net proceeds of any Senior Notes, Convertible Senior Notes and/or
Common Stock issued on or prior to the Closing Date) plus (y) available
borrowing capacity under the Existing Credit Facility.

 
Interest Payments:
Interest on the Senior Bridge Loans will be payable in cash, quarterly in
arrears.

 
Default Rate:
In the case of an Event of Default, the Interest Rate shall be increased by 2.0%
per annum.

 
Conversion and Maturity:
Any outstanding amount under the Senior Bridge Loans will be required to be
repaid in full on the earlier of (a) one year following the funding date of the
Senior Bridge Loans (the “Bridge Loan Maturity Date”) and (b) the closing date
of any permanent financing; provided, however, that if the Borrower has failed
to raise permanent financing before the date set forth in (a) above, the Senior
Bridge Loans shall be converted, subject to the conditions outlined “Conditions
to Conversion” on Annex B-1 to a senior secured second lien term loan facility
(the “Senior Extended Term Loans”) with a maturity of seven years from the
Conversion Date (as defined in Annex B-1).  At any time on or after the
Conversion Date, at the option of the applicable Bridge Lender, the Senior
Extended Term Loans may be exchanged in whole or in part for senior secured
second lien exchange notes (the “Senior Exchange Notes”) having an equal
principal amount.

 
Mandatory Prepayments:
The Borrower will prepay the Senior Bridge Loans, without premium or penalty,
together with accrued interest to the prepayment date, with any of the
following:  (i) the net proceeds from the issuance of any subordinated debt,
equity and/or convertible or equity-linked securities of the Borrower; (ii)
subject to customary exceptions to be agreed and prepayment requirements under
the Existing Credit Facility, the net proceeds from any other funded
indebtedness (other than indebtedness incurred under the Existing Credit
Facility) incurred by the Borrower or any of the Borrower’s subsidiaries; and
(iii) subject to customary exceptions to be agreed, the net proceeds from asset
sales by the Borrower or any of the Borrower’s subsidiaries, provided that all
net proceeds from such asset sales shall first be applied to repay outstanding
loans and to fully cash collateralize letters of credit to the extent required
under the Existing Credit Facility.

 
 
B - 3

--------------------------------------------------------------------------------

 
 
Voluntary Prepayments:
The Senior Bridge Loans may be prepaid prior to the Bridge Loan Maturity Date,
without premium or penalty, in whole or in part, upon written notice, at the
option of the Borrower, at any time, together with accrued interest to the
prepayment date.

 
Change of Control:
In the event of a Change of Control (to be defined in the Senior Bridge Loan
Documents (as defined below)), each Bridge Lender will have the right to require
the Borrower, and the Borrower must offer, to prepay the outstanding principal
amount of the Senior Bridge Loans plus accrued and unpaid interest thereon to
the date of prepayment.

 
Assignments and
 

Participations:
The Bridge Lenders shall have the right to assign their interest in the Senior
Bridge Loans in whole or in part in compliance with applicable law to any third
parties only with the prior written consent of the Joint Lead Arrangers (it
being understood that the Joint Lead Arrangers will conduct the primary
syndication of the Senior Bridge Facility in consultation with the Borrower as
set forth in the Commitment Letter).  In addition, each of the Committing
Parties may share its commitment with any third party.  Lender assignments shall
be in minimum amounts to be agreed upon (or the remainder of such Lender’s loans
and commitments, if less).  Assignments to or participations by the Borrower or
any affiliate thereof shall not be permitted.

 
Conditions Precedent
 

to Borrowing:
(i)  Those conditions precedent set forth in the Commitment Letter and on
Exhibit C to the Commitment Letter.

 
 
(ii)  Subject to the proviso in the first paragraph under “Representations and
Warranties” below, all representations and warranties shall be true and correct
in all material respects on and as of the date of the borrowing of a Senior
Bridge Loans (although any representations and warranties which expressly relate
to a given date or period shall be required to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be), before and after giving effect to such borrowing or issuance and
to the application of the proceeds therefrom, as though made on and as of such
date.

 
 
B - 4

--------------------------------------------------------------------------------

 
 
 
(iii)  Subject to the proviso in the first paragraph under “Representations and
Warranties” below, no event of default under the Senior Bridge Facility or event
which with the giving of notice or lapse of time or both would be an event of
default under the Senior Bridge Facility, shall have occurred and be continuing,
or would result from any borrowing of a Senior Bridge Loans.

 
Representations and
 

Warranties:
The definitive documentation relating to the Senior Bridge Loans (the “Senior
Bridge Loan Documents”) will contain representations and warranties relating to
the Borrower and its subsidiaries (including the Acquired Business) usual and
customary for a transaction of this type, and others deemed appropriate by the
Joint Lead Arrangers, including (without limitation) representations and
warranties similar to those contained in the Existing Credit
Facility; provided that notwithstanding the foregoing (a) the only
representations and warranties relating to the Borrower and its subsidiaries
(including the Acquired Business) and their respective businesses, the making or
accuracy of which shall be a condition to the Bridge Lenders’ obligations under
the Commitment Letter and the Senior Bridge Loan Documents to close and fund the
Senior Bridge Facility shall be (i) the representations and warranties made by
or on behalf of or relating to the Acquired Business in the Acquisition
Agreement, but only to the extent that the Borrower has the right (determined
without regard to any notice requirement) to terminate its obligations (or to
refuse to consummate the Acquisition) under the Acquisition Agreement as a
result of a breach of such representations or warranties in the Acquisition
Agreement and (ii) the Specified Representations and Warranties (as defined
below).

 
 
For purposes hereof, the term “Specified Representations and Warranties” means
the representations and warranties to be set forth in the Senior Bridge Loan
Documents relating to corporate existence, power and authority, due
authorization, execution, delivery, validity and enforceability of the Senior
Bridge Loan Documents, no conflict with or violation of organizational
documents, laws and material agreements, no third party or governmental
consents, filings or approvals, solvency, margin stock regulations, the
Investment Company Act of 1940, the U.S. PATRIOT Act, foreign asset control
regulations and creation, validity, perfection and priority of liens and
security interests.

 
 
B - 5

--------------------------------------------------------------------------------

 
 
Covenants:
The Senior Bridge Loan Documents will contain customary affirmative and negative
covenants (with customary carve-outs and exceptions), including, without
limitation, restrictions on the ability of the Borrower and its subsidiaries to
(i) incur additional indebtedness (excluding indebtedness incurred under the
Existing Credit Facility, including any increase in the amount of such credit
facility up to $175.0 million), (ii) pay certain dividends and make certain
other restricted payments and investments, provided that such restrictions shall
not restrict, in violation of the indenture governing the Existing Senior Notes,
the ability of any subsidiaries of the Borrower to pay dividends and make other
payments to the Borrower or its other subsidiaries, (iii) impose restrictions on
the ability of the Borrower’s subsidiaries to pay dividends or make certain
payments to the Borrower or its other subsidiaries, (iv) create liens, (v) enter
into transactions with affiliates, (vi) merge, consolidate or transfer
substantially all of their respective assets and (vii) in the event that the
Liquidity Threshold is not satisfied, make capital expenditures (which shall not
exceed an aggregate amount of (x) $100.0 million during 2011 and (y) $50.0
million during the first six months of 2012).  Further, during the term of the
Senior Bridge Loans, the covenants will be more restrictive than the covenants
applicable to the Senior Extended Term Loans and will include additional
prohibitive covenants relating to asset sales, certain acquisitions, certain
debt incurrences, restricted payments and certain other corporate transactions
as are customary for such financings, provided that such covenants shall not
restrict, in violation of the indenture governing the Existing Senior Notes, the
ability of any subsidiaries of the Borrower to pay dividends and make other
payments to the Borrower or its other subsidiaries.

 
Events of Default:
Customary for transactions of this type, including, without limitation, payment
defaults, misrepresentation, covenant defaults, bankruptcy and insolvency,
judgments, ERISA and cross acceleration of and failure to pay at final maturity
other indebtedness, subject, in certain cases, to thresholds to be agreed upon
and notice and grace provisions.

 
Voting:
Amendments and waivers of the Senior Bridge Loan Documents will require the
approval of Bridge Lenders holding at least a majority of the outstanding Senior
Bridge Loans and Senior Exchange Notes and/or Senior Extended Term Loans, except
that the consent of each affected Bridge Lender and/or holder of a Senior
Exchange Note will be required for, among other things, (i) reductions of
principal and interest rates and fees, (ii) extensions of the Bridge Loan
Maturity Date, (iii) additional restrictions on the right to exchange Senior
Extended Term Loans for Senior Exchange Notes or any amendment of the rate of
such exchange or (iv) any amendment to the Senior Exchange Notes that requires
(or would, if any Senior Exchange Notes were outstanding, require) the approval
of all holders of Senior Exchange Notes.

 
 
B - 6

--------------------------------------------------------------------------------

 
 
Cost and Yield Protection:
Usual and customary for financings and facilities of this type.

 
Expenses and
 

Indemnification:
The Senior Bridge Loan Documents will contain customary reimbursement for fees
and expenses and indemnities for the Administrative Agent, the Syndication
Agent, the Collateral Agent, the Joint Lead Arrangers, the Bridge Lenders and
their respective affiliates’ employees, officers and agents as reasonably
determined by the Joint Lead Arrangers (including, without limitation, full
gross-up protection for the Bridge Lenders against any applicable tax
withholding and for all reasonable costs and expenses of the Bridge Lenders
incurred after the occurrence, and during the continuance of, an event of
default under the Senior Bridge Loan Documents), in each case other than as a
result of such person’s gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final and non-appealable decision.

 
Governing Law; Forum:
New York; exclusive New York jurisdiction.

 
Counsel to the
 

Administrative Agent and
 

the Joint Lead Arrangers:
Cravath, Swaine & Moore LLP.

 
 
 
B - 7

--------------------------------------------------------------------------------

 

ANNEX B-I
 
Senior Extended Term Loans
 
Borrower:
Same as Senior Bridge Loans.

 
Guaranties:
Same as Senior Bridge Loans.

 
Security:
Same as Senior Bridge Loans.

 
Facility:
Subject to “Conditions to Conversion” below, the Senior Bridge Loans will
convert into senior secured second lien extended loans (the “Senior Extended
Term Loans”) in an initial principal amount equal to 100% of the outstanding
principal amount of the Senior Bridge Loans on the one year anniversary of the
Closing Date (the “Conversion Date”).  Subject to the conditions precedent set
forth below, the Senior Extended Term Loans will be available to the Borrower to
refinance the Senior Bridge Loans on the Conversion Date.  The Senior Extended
Term Loans will be governed by the definitive documents for the Senior Bridge
Loans and, except as set forth below, shall have the same terms as the Senior
Bridge Loans.

 
Maturity:
Seven years from the Conversion Date (the “Final Maturity Date”).

 
Interest Rate:
The Senior Extended Term Loans shall bear interest at the then applicable
Interest Rate.

 
Covenants, Events of
 

Default and Prepayments:
From and after the Conversion Date, the covenants, events of default and
prepayment provisions applicable to the Senior Extended Term Loans will conform
to those applicable to the Senior Exchange Notes.

 
Conditions to Conversion:
One year after the funding date of the Senior Bridge Loans, unless (A) the
Borrower or any significant subsidiary thereof is subject to a bankruptcy or
other insolvency proceeding, (B) there exists a payment default (whether or not
matured) with respect to the Senior Bridge Loans or any fees payable thereunder
or (C) there exists a default in the payment when due at final maturity of any
indebtedness (excluding the indebtedness under the Senior Bridge Facility) of
the Borrower or any of its subsidiaries in excess of an amount to be agreed upon
for any such default or all such defaults, or the maturity of such indebtedness
shall have been accelerated, the Senior Bridge Loans shall convert into the
Senior Extended Term Loans; provided, however, that if an event described in
clause (B) or (C) is continuing at the scheduled Conversion Date but the
applicable grace period, if any, set forth in the events of default provision of
the Senior Bridge Loans has not expired, the Conversion Date shall be deferred
until the earlier to occur of (i) the cure of such event or (ii) the expiration
of any applicable grace period.

 


 
B-I-1

--------------------------------------------------------------------------------

 
 
ANNEX B-II
 
Senior Exchange Notes
 
Issuer:
Same as Senior Extended Term Loans.

 
Guarantees:
Same as Senior Extended Term Loans.

 
Security:
Same as Senior Extended Term Loans.

 
Maturity:
Seven years from the Conversion Date.

 
Interest Rate; Redemption:
Each Senior Exchange Note will initially bear interest at the then applicable
Interest Rate.  For so long as they bear interest at an increasing rate of
interest, the Senior Exchange Notes will be redeemable at the option of the
Borrower, in whole or in part at any time, at par plus accrued and unpaid
interest to the redemption date.  Each holder of Senior Exchange Notes shall
have the option to fix the interest rate on the Senior Exchange Notes at the
Interest Rate in effect at such time.  In such event, such Senior Exchange Notes
will be non-callable until the fourth anniversary of the Closing Date, prior to
which the Borrower may redeem such Senior Exchange Notes at a make-whole price
based on U.S. Treasury notes with a maturity closest to the fourth anniversary
of the Closing Date plus 50 basis points.  Thereafter, such Senior Exchange
Notes will be callable at par plus accrued and unpaid interest plus a premium
equal to one-half of the coupon, declining ratably to par on the date that is
one year prior to maturity of such Senior Exchange Notes.  In addition, prior to
the third anniversary of the Closing Date, up to 35% of the original principal
amount of such Senior Exchange Notes may be redeemed from proceeds of a
qualifying equity offer by the Borrower at a redemption price equal to par plus
the coupon and accrued and unpaid interest to the redemption date.  The Senior
Exchange Notes will provide for mandatory repurchase offers customary for
publicly traded high yield debt securities.

 
Offer to Repurchase
 

Upon a Change of Control:
Customary for publicly traded high yield debt securities.

 
Defeasance and
 

Discharge Provisions:
Customary for publicly traded high yield debt securities.

 
 
B-II-1

--------------------------------------------------------------------------------

 
 
Modification:
Customary for publicly traded high yield debt securities.

 
Registration Rights:
Within 180 days after the issue date of the Senior Exchange Notes, the Issuer
shall file a shelf registration statement with the Securities and Exchange
Commission and the Issuer shall use its best efforts to cause such shelf
registration statement to be declared effective within 90 days of such filing
and keep such shelf registration statement effective, with respect to resales of
the Senior Exchange Notes, for as long as it is required by the holders to
resell the Senior Exchange Notes.  Upon failure to comply with the requirements
of the registration rights agreement (a “Registration Default”), the Issuer
shall pay liquidated damages to each holder of Senior Exchange Notes with
respect to the first 90-day period immediately following the occurrence of the
first Registration Default in an amount equal to one-half of one percent (0.50%)
per annum on the principal amount of Senior Exchange Notes held by such
holder.  The amount of the liquidated damages will increase by an additional
one-half of one percent (0.50%) per annum on the principal amount of Senior
Exchange Notes with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum amount of liquidated
damages for all Registration Defaults of 1.0% per annum.

 
Covenants:
The indenture governing the Senior Exchange Notes will include provisions
customary for an indenture governing publicly traded high yield debt securities.

 
Events of Default:
Customary for publicly traded high yield debt securities.

 
 
B-II-2

--------------------------------------------------------------------------------

 
EXHIBIT C


James River Coal Company
$375.0 million Senior Bridge Facility
Summary of Additional Conditions Precedent
 
Capitalized terms used in this Exhibit C but not defined herein shall have the
meanings set forth in the other Exhibits attached to the commitment letter to
which this Exhibit C is attached (the “Commitment Letter”).  In the case of any
such capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof in this Exhibit C shall be determined by reference
to the context in which it is used.
 
The borrowing under the Senior Bridge Facility shall be subject to the following
additional conditions precedent:
 
1.           The Agents’ commitments under the Senior Bridge Facility will be
subject to the execution and delivery of definitive Senior Bridge Loan Documents
consistent with the terms of the Commitment Letter and the Senior Bridge
Facility Term Sheet, in each case prepared by counsel to the respective Agents,
and otherwise reasonably satisfactory to the Agents.
 
2.           The definitive purchase agreement relating to the Acquisition
(including, but not limited to, all schedules and exhibits thereto)
(collectively, the “Acquisition Agreement”) shall be in full force and
effect.  Concurrently with the funding under the Senior Bridge Facility and (if
applicable) the issuance of the Senior Notes, the Convertible Senior Notes
and/or the Common Stock, the Acquisition shall have been consummated in
accordance with the terms of the Acquisition Agreement, and the Acquisition
Agreement shall not have been altered, amended or otherwise changed or
supplemented or any provision or condition therein waived, and the Borrower
shall not have consented to any action which would require the consent of the
Borrower under the Acquisition Agreement, if such alteration, amendment, change,
supplement, waiver or consent would be adverse to the interests of the Bridge
Lenders in any material respect (it being understood that any change in the
purchase price or in the third-party beneficiary rights applicable to the Bridge
Lenders is material and adverse to the Bridge Lenders), in any such case without
the prior written consent of the Agents, which shall not be unreasonably
withheld.
 
3.           After giving effect to the consummation of the Transaction, the
Borrower and its subsidiaries shall have no outstanding preferred equity,
indebtedness or contingent liabilities, except for indebtedness incurred
pursuant to (i) the Senior Notes, the Senior Convertible Notes and/or the Senior
Bridge Facility, (ii) the Existing Credit Facility, (iii) the $150.0 million in
aggregate principal amount of the Borrower’s existing 9.375% senior notes due
2012 (the “Existing Senior Notes”), (iv) the $172.5 million in aggregate
principal amount of the Borrower’s existing 4.5% convertible senior notes due
2015, (v) as disclosed in the most recent balance sheets of the Borrower and of
the Acquired Business provided to the Agents pursuant to paragraph 9 below and
as incurred thereafter in the ordinary course of business and (vi) such other
existing indebtedness and disclosed contingent liabilities, if any, as shall be
permitted by the Agents (all such indebtedness described in the foregoing
clauses (ii), (iii), (iv), (v) and (vi), the “Existing Indebtedness”).
 
 
C - 1

--------------------------------------------------------------------------------

 
 
4.           The Agents shall have received (i) a copy of a fully executed and
delivered amendment to the Existing Credit Facility, in form and substance
reasonably satisfactory to the Agents, permitting the Transaction, the
financings incurred in connection therewith and the other transactions
contemplated hereby and (ii) reasonably satisfactory documents evidencing that
the Existing Senior Notes are secured to the extent required pursuant to and in
accordance with the indenture governing the Existing Senior Notes, by a second
lien on all of the Collateral equally and ratably with the Senior Bridge
Facility to the extent required pursuant to and in accordance with the indenture
governing the Existing Senior Notes.
 
5.           All necessary governmental (domestic and foreign) and material
third party approvals and/or consents in connection with the Transaction, the
transactions contemplated by the Senior Bridge Facility and otherwise referred
to herein shall have been obtained and remain in effect, and all applicable
waiting periods shall have expired without any action being taken by any
competent authority which, in the judgment of the Agents, restrains, prevents or
imposes materially adverse conditions upon, the consummation of the Transaction
or the transactions contemplated by the Senior Bridge Facility or otherwise
referred to herein. Additionally, there shall not exist any judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon the Transaction or the transactions contemplated by the Senior
Bridge Facility.
 
6.           All Senior Bridge Loans (and all guaranties thereof and security
therefor), as well as the Transaction and the consummation thereof, shall be in
compliance with all applicable requirements of law, including  Regulations T, U
and X of the Federal Reserve Board.
 
7.           A bank or financial institution reasonably acceptable to the Joint
Lead Arrangers shall have agreed to act as the Collateral Agent; and the
Guarantees, the Security Documents and the Intercreditor Agreement required by
the Senior Bridge Facility Term Sheet shall have been executed and delivered in
form, scope and substance reasonably satisfactory to the Administrative Agent,
and the Bridge Lenders shall have a second priority perfected security interest
in all of the Collateral as required by the Senior Bridge Facility Term Sheet.
 
8.           The Bridge Lenders shall have received (1) satisfactory legal
opinions from counsel (including, without limitation, New York counsel) covering
matters reasonably acceptable to the Agents, (2) a solvency certificate, in form
and substance reasonably satisfactory to the Agents, from the chief financial
officer of the Borrower certifying that after giving effect to the Transaction,
the Borrower and its subsidiaries, on a consolidated basis, are solvent, (3) a
certificate, in form and substance reasonably satisfactory to the Agents, from
the chief financial officer of the Borrower certifying whether or not the
Liquidity Threshold has been satisfied, (4) evidence of insurance maintained by
the Borrower and its subsidiaries (including the Acquired Business) consistent
with that of other companies of substantially similar size and scope of
operations in the same or substantially similar businesses, (5) customary
insurance certificates naming the Collateral Agent (on behalf of the Bridge
Lenders) as an additional insured or loss payee, as the case may be, under all
insurance policies to be maintained with respect to the properties of the
Borrower and its subsidiaries forming part of the Collateral and (6) other
customary and reasonably satisfactory closing and corporate documents,
resolutions, certificates, instruments , lien searches and deliverables.
 
 
C - 2

--------------------------------------------------------------------------------

 
 
9.           The Agents shall have received (1) audited consolidated balance
sheets and related statements of income and cash flows of the each of the
Borrower and the Acquired Business for the three fiscal years of each of the
Borrower the Acquired Business ended at least 60 days prior to the Closing Date,
(2) unaudited consolidated balance sheets and related statements of income and
cash flows of each of the Borrower and the Acquired Business for each fiscal
quarter of each of the Borrower and the Acquired Business ended after the close
of its most recent fiscal year and at least 45 days prior to the Closing Date,
(3) pro forma consolidated financial statements of the Borrower and its
subsidiaries (including the Acquired Business) meeting the requirements of
Regulation S-X under the Securities Act of 1933, as amended (“Regulation S-X”),
for registration statements (as if such a registration statement for a debt
issuance of the Borrower became effective on the Closing Date) on Form S-1 and a
pro forma consolidated statement of income of the Borrower for the twelve-month
period ending on the last day of the most recently completed four fiscal quarter
period ended at least 45 days before the Closing Date, prepared after giving
effect to the Transaction as if the Transaction had occurred at the beginning of
such period, and (4) detailed projected consolidated financial statements of the
Borrower and its subsidiaries for at least the three fiscal years ended after
the Closing Date, which projections shall (x) reflect the forecasted
consolidated financial condition of the Borrower and its subsidiaries after
giving effect to the Transaction and the related financing thereof, and (y) be
prepared and approved by the Borrower.
 
10.           The Borrower shall have engaged one or more investment banks
satisfactory to the Joint Lead Arrangers (collectively, the “Investment Bank”)
to sell or place the Senior Notes, the Senior Convertible Notes and the Common
Stock and shall ensure that (a) the Investment Bank and the Joint Lead Arrangers
each shall have received, not later than 20 business days prior to the Closing
Date, a draft preliminary prospectus or preliminary offering memorandum or
preliminary private placement memorandum (collectively, the “Offering
Documents”) suitable for use in a customary “road show” relating to each of the
Senior Notes, the Convertible Senior Notes and the Common Stock, in each case,
which contain all financial statements and other data to be included therein
(including all audited financial statements, all unaudited financial statements
(which shall have been reviewed by the independent accountants as provided in
Statement on Auditing Standards No. 100) and all appropriate pro forma financial
statements prepared in accordance with, or reconciled to, generally accepted
accounting principles in the United States and prepared in accordance with
Regulation S-X unless otherwise agreed), and, except as otherwise agreed by the
Investment Bank, all other data (including selected financial data) that the
Securities and Exchange Commission would require in a registered offering of the
Senior Notes, the Convertible Senior Notes or the Common Stock (subject to
exceptions customary for a Rule 144A offering), or that would be necessary for
the Investment Bank to receive customary “comfort” (including “negative
assurance” comfort) from independent accountants in connection with the
offerings of the Senior Notes, the Convertible Senior Notes and the Common Stock
(and the Borrower shall have made commercially reasonable efforts to arrange the
delivery of such comfort or, if no Senior Notes, Convertible Senior Notes or
Common Stock, as the case may be, were issued, a draft thereof) and (b) the
Investment Bank shall have been afforded a period of at least 20 consecutive
business days following receipt of an Offering Document including the
information described in clause (a) to seek to place the Senior Notes, the
Convertible Senior Notes and the Common Stock with qualified purchasers thereof.
 
 
C - 3

--------------------------------------------------------------------------------

 
 
11.           The Borrower shall have obtained (i) ratings for each of the
Senior Bridge Facility, the Senior Notes and the Convertible Senior Notes and
(ii) a public corporate rating and public corporate family rating, as
applicable, in each case from Standard & Poor’s Ratings Services (“S&P”) and
Moody’s Investor’s Services, Inc. (“Moody’s”), which ratings shall remain in
full force and effect on the Closing Date.
 
12.           The Borrower shall have complied with all terms of the Fee Letter
to be complied with on or before the Closing Date.  All costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated hereby, payable to each Agent and the Bridge Lenders or otherwise
payable in respect of the Transaction shall have been paid to the extent due.
 
13.           The Agents shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.
 

C-4
 

--------------------------------------------------------------------------------